 
[e32047-1032715515427b7742_1.jpg]
CREDIT AGREEMENT
dated as of November 22, 2010
among
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP
HEALTHCARE TRUST OF AMERICA, INC.
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
WELLS FARGO BANK, N.A.
and
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agents
and
U.S. BANK NATIONAL ASSOCIATION
and
FIFTH THIRD BANK,
as Documentation Agents
and
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners and Joint Lead Arrangers

                  ARTICLE I.Definitions 1
       
Section 1.1.
  Defined Terms     1  
Section 1.2.
  Classification of Loans and Borrowings     26  
Section 1.3.
  Terms Generally     26  
Section 1.4.
  Accounting Terms; GAAP     26  
ARTICLE II.The Credits
            26  
Section 2.1.
  Commitments     26  
Section 2.2.
  Loans and Borrowings     27  
Section 2.3.
  Requests for Revolving Borrowings     27  
Section 2.4.
  Incremental Commitments     28  
Section 2.5.
  Swingline Loans     29  
Section 2.6.
  Letters of Credit     30  
Section 2.7.
  Funding of Borrowings     34  
Section 2.8.
  Interest Elections     35  
Section 2.9.
  Termination and Reduction of Commitments     36  
Section 2.10.
  Repayment of Loans; Evidence of Debt     37  
Section 2.11.
  Prepayment of Loans     38  
Section 2.12.
  Fees     38  
Section 2.13.
  Interest     39  
Section 2.14.
  Alternate Rate of Interest     40  
Section 2.15.
  Increased Costs     41  
Section 2.16.
  Break Funding Payments     42  
Section 2.17.
  Taxes     42  
Section 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     44  
Section 2.19.
  Mitigation Obligations; Replacement of Lenders     45  
Section 2.20.
  Defaulting Lenders     46   ARTICLE III.Representations and Warranties
    48  
Section 3.1.
  Organization; Powers     48  
Section 3.2.
  Authorization; Enforceability     48  
Section 3.3.
  Governmental Approvals; No Conflicts     48  
Section 3.4.
  Financial Condition; No Material Adverse Change     49  
Section 3.5.
  Properties     49  
Section 3.6.
  Litigation and Environmental Matters     50  
Section 3.7.
  Compliance with Laws and Agreements     50  
Section 3.8.
  Investment and Holding Company Status     50  
Section 3.9.
  Taxes     50  
Section 3.10.
  ERISA     50  
Section 3.11.
  Disclosure     51  
Section 3.12.
  Federal Regulations     51  
Section 3.13.
  Labor Matters     51  
Section 3.14.
  Subsidiaries     51  
Section 3.15.
  Use of Proceeds     52  
Section 3.16.
  Solvency     52  
Section 3.17.
  Status of the Company     52  
Section 3.18.
  Properties     52  
ARTICLE IV.Conditions
            52  
Section 4.1.
  Effective Date     52  
Section 4.2.
  Each Credit Event     54   ARTICLE V.Affirmative Covenants
    55  
Section 5.1.
  Financial Statements; Ratings Change and Other Information     55  
Section 5.2.
  Notices of Material Events     57  
Section 5.3.
  Existence; Conduct of Business; REIT Status     58  
Section 5.4.
  Payment of Obligations     58  
Section 5.5.
  Maintenance of Properties; Insurance     58  
Section 5.6.
  Books and Records; Inspection Rights     59  
Section 5.7.
  Compliance with Laws     59  
Section 5.8.
  Use of Proceeds and Letters of Credit     59  
Section 5.9.
  Distributions in the Ordinary Course     59  
Section 5.10.
  Notices of Asset Sales, Encumbrances or Dispositions     59  
Section 5.11.
  [Reserved]     60  



      Section 5.12. Additions and Substitutions to and Removals From
Unencumbered Assets; Release of Subsidiary Guarantors 60  

                 
Section 5.13.
  Additional Guarantors     61   ARTICLE VI.Negative Covenants
    62  
Section 6.1.
  Indebtedness     62  
Section 6.2.
  Liens     63  
Section 6.3.
  Fundamental Changes     63  
Section 6.4.
  Investments, Loans, Advances, Guarantees and Acquisitions     64  
Section 6.5.
  Swap Agreements     65  
Section 6.6.
  Restricted Payments; Share Repurchases     65  
Section 6.7.
  Transactions with Affiliates     66  
Section 6.8.
  Restrictive Agreements     66  
Section 6.9.
  Disposition of Property     66  
Section 6.10.
  Payments and Modifications of Subordinate Debt     67  
Section 6.11.
  Sales and Leasebacks     67  
Section 6.12.
  Changes in Fiscal Periods     67  
Section 6.13.
  Financial Covenants     67  
Section 6.14.
  Modification of Governing Documents     68  
Section 6.15.
  Occupancy of Unencumbered Assets     69   ARTICLE VII.Events of Default
    69   ARTICLE VIII.The Administrative Agent
    71   ARTICLE IX.Miscellaneous
    73  
Section 9.1.
  Notices     73  
Section 9.2.
  Waivers; Amendments     74  
Section 9.3.
  Expenses; Indemnity; Damage Waiver     75  
Section 9.4.
  Successors and Assigns     77  
Section 9.5.
  Survival     80  
Section 9.6.
  Counterparts; Integration; Effectiveness     81  
Section 9.7.
  Severability     81  
Section 9.8.
  Right of Setoff     81  
Section 9.9.
  Governing Law; Jurisdiction; Consent to Service of Process     81  
Section 9.10.
  WAIVER OF JURY TRIAL     82  
Section 9.11.
  Headings     82  
Section 9.12.
  Confidentiality     82  
Section 9.13.
  Interest Rate Limitation     83  
Section 9.14.
  USA PATRIOT Act     84  

SCHEDULES:

Schedule EGL — Eligible Ground Leases
Schedule EOCGL — Eligible On-Campus Ground Leases
Schedule ES — Excluded Subsidiaries
Schedule SG — Subsidiary Guarantors
Schedule 2.1 — Commitments
Schedule 3.6 — Disclosed Matters
Schedule 3.14 — Subsidiaries
Schedule 3.18(a) — Real Property
Schedule 3.18(b) — Unencumbered Assets
Schedule 6.1 — Existing Indebtedness
Schedule 6.2 — Existing Liens
Schedule 6.8 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption



    Exhibit B — Form of Borrowing Request



    Exhibit C — Form of Guaranty

CREDIT AGREEMENT

CREDIT AGREEMENT (the “Agreement”) dated as of November 22, 2010, among
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware limited partnership,
HEALTHCARE TRUST OF AMERICA, INC., a Maryland corporation, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.
DEFINITIONS

SECTION 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted NOI” means for any fiscal period, the NOI (or proportionate share of
NOI from a Property owned by an Unconsolidated Affiliate) from a Property and
adjusted to (a) remove the effect of recognizing rental income on a
straight-line basis over the applicable lease term and (b) deduct Property
Management Fees. As used herein, “Property Management Fees” means, with respect
to each Property (other than a Property for which the Borrower or Subsidiary has
a triple-net lease in effect) for any period, an amount equal to the greater of
(a) actual management fees for such Property and (b) an assumed amount equal to
three percent (3%) of the aggregate rent due and payable under leases with
tenants at such Property.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
of at least BBB- or higher by S&P or Baa3 or higher by Moody’s.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such `Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum determined as set forth below:

(i) if the Borrower has not obtained two Applicable Credit Ratings, the “Base
Rate - Applicable Rate” or the “LIBOR Rate — Applicable Rate” as the case may
be, shall be determined by the range into which the Total Leverage Ratio of the
Borrower falls in the table below:

                      RATIO LEVEL   TOTAL LEVERAGE RATIO   BASE RATE -
APPLICABLE   LIBOR RATE -         RATE   APPLICABLE                 RATE
Level I
  < 40%     1.50 %     2.50 %
 
                   
Level II
  > 40% AND < 50%     1.75 %     2.75 %
 
                   
Level III
  > 50% AND < 55%     2.50 %     3.50 %
 
                   

For purposes of this clause (i), any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a compliance certificate
is delivered in accordance with Section 5.1(c); provided, however, that if such
compliance certificate is not delivered when due in accordance with
Section 5.1(c), then the Applicable Rate shall be the percentage that would
apply to the Level III Ratio and it shall apply as of the first Business Day
after the date on which such compliance certificate was required to have been
delivered; or

(ii) if the Borrower obtains two Applicable Credit Ratings, the “Base Rate —
Applicable Rate”, the “LIBOR Rate — Applicable Rate” or the “Facility Fee Rate”,
as the case may be, shall be determined solely by the Ratings of the Borrower in
the table below:

                              RATINGS LEVEL   MOODY’S/   BASE RATE -   LIBOR
RATE -   FACILITY FEE RATE     S&P APPLICABLE   APPLICABLE   APPLICABLE        
    CREDIT RATING   RATE   RATE         Level I Rating  
Baa1/BBB+
or higher
  0.85%

  1.85%

  0.40%

   
 
                        Level II Rating  
Baa2/BBB
    1.05 %     2.05 %     0.45 %    
 
                        Level III Rating  
Baa3/BBB-
    1.25 %     2.25 %     0.50 %    
 
                        Level IV Rating  
Below Baa3/BBB-
    1.95 %     2.95 %     0.55 %    
 
                       

For purposes of this clause (ii), (A) if the Borrower has two Ratings and the
Ratings of the Rating Agencies do not match, then the higher of two Applicable
Credit Ratings shall determine pricing; provided, however, that if the two
Applicable Credit Ratings are two or more gradations apart, then the rating that
is the mid-point between the two differing Applicable Credit Ratings (rounding
down, if such mid-point falls between two ratings) shall determine pricing and
(B) if the Applicable Credit Ratings established or deemed to have been
established by the Rating Agencies for the Index Debt shall be changed (other
than as a result of change in the rating system of any such Rating Agency), such
change shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders. Each
change in the Applicable Rate under this clause (ii) shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of a Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such Rating Agency,
and pending the effectiveness of any such amendment, the Applicable Credit
Rating assigned by such Rating Agency shall be deemed to be the rating most
recently in effect prior to such change or cessation and the Applicable Rate
shall be determined by reference to such rating.

The Applicable Credit Rating in effect on any date for the purposes of this
definition is that in effect at the close of business on such date. If at any
time the Borrower does not have both a Moody’s Rating and an S&P Rating, then
the Applicable Rate shall be determined by reference to the Total Leverage Ratio
in accordance with clause (i).

Any adjustment in the Applicable Rate shall be applicable to all existing Loans.

The Borrower understands that the Applicable Rate shall be determined and/or
adjusted from time-to-time based upon certain financial ratios and/or other
information to be provided or certified to the Administrative Agent and the
Lenders by the Borrower (the “Borrower Information”). If it is subsequently
determined that any such Borrower Information was incorrect (for any reason) at
the time it was delivered to the Administrative Agent and the Lenders, and if
the Applicable Rate calculated for any period was higher or lower than it should
have been had the correct information been timely provided, then, such interest
rate for such period shall be automatically recalculated using the correct
Borrower Information. The Agent shall promptly notify the Borrower and the
Lenders in writing of any additional interest due or the amount of any
overpayment of interest because of such recalculation, and (x) in the case of
underpayment, the Borrower shall pay such additional interest due to the Lenders
within 5 Business Days of receipt of such written notice and (y) in the case of
overpayment, the Borrower shall receive a credit against its next interest
payment for the amount of such overpayment.

Any recalculation of interest required by this provision shall survive
termination of this Agreement and this provision shall not in any way limit any
of the Administrative Agent’s and the Lenders’ other rights and remedies under
the Loan Documents.

“Approved Fund” has the meaning assigned to such term in Section 9.4.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form agreed by the parties to the assignment and approved
by the Administrative Agent.

“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect minus
(b) such Lender’s Revolving Credit Exposure then outstanding; provided, that in
calculating any Lender’s Revolving Credit Exposure for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.12(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Healthcare Trust of America Holdings, LP, a Delaware limited
partnership.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Reserves” means for any period and with respect to a Property, an
amount equal to $1.25 per square foot per annum multiplied by a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in determinations of Capital Reserves. If the term Capital Reserves is
used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Company,
the Borrower, and their Subsidiaries and a proportionate share of all Properties
of all Unconsolidated Affiliates.

“Capitalization Rate” means 8.25% for Medical Office/Office Properties, and 9.0%
for Other Properties.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) acquires, directly or indirectly, by contract or
otherwise, the power to exercise control over the Equity Interests of the
Company representing more than thirty percent (30%) of the total voting power
represented by the issued and outstanding Equity Interests of the Company;
(d) the Company shall fail to be the sole general partner of the Borrower or
shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, Equity Interests of the Borrower representing more than 90% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; or (e) the Borrower or the Company shall fail
to own, directly or indirectly, free of any liens, encumbrances or adverse
claims, at least seventy-five percent (75%) of the Equity Interests of each
Guarantor (other than the Company), control all major decisions of such
Guarantor (including, without limitation, decisions to sell or encumber
property) and otherwise possess the ordinary voting power to elect a majority of
the board of directors, or other persons performing similar functions, of each
such Guarantor; provided that the Borrower or the Company must directly or
indirectly own, free of any liens, encumbrances or adverse claims, one hundred
percent (100%) of each Guarantor that owns any Unencumbered Asset.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith are deemed to have gone into effect and
adopted thirty (30) days after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means the date on which the conditions in Article IV are
satisfied and the initial Loans are made.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.9,
(b) increased from time to time pursuant to Section 2.4, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.1, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $275,000,000.

“Commitment Fee Rate” means for any calendar quarter (a) 0.50% per annum if the
average daily Commitment Utilization Percentage for such quarter is less than
50% and (b) 0.375% per annum if the average daily Commitment Utilization
Percentage for such quarter is greater than or equal to 50%.

“Commitment Utilization Percentage” means on any date, the percentage equal to a
fraction (a) the numerator of which is the total Revolving Credit Exposures and
(b) the denominator of which is the total Commitments; provided that in
calculating the total Revolving Credit Exposures for purposes of
Section 2.12(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties.

“Company” means Healthcare Trust of America, Inc., a Maryland corporation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Development Property” means any Property owned by the Borrower or any of its
Subsidiaries on which the construction of new buildings constituting a Medical
Office/Office Property or Other Property has been commenced and is continuing
(or has recently been completed, subject to the provisions below). Any such
Property shall be treated as a Development Property until the earlier of twelve
(12) months after the date of completion of construction or the achievement of
an Occupancy Rate of 80% for such Property, unless the Borrower has made a
one-time election to treat such Property as a Medical Office/Office Property or
Other Property (and no longer treat such Property as a Development Property).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Disposition” means any sale, lease, sale and leaseback, assignment, conveyance,
transfer, or other disposition of any property. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any fiscal period, net income (or loss) before interest,
taxes, depreciation, and amortization, calculated for such period on a
consolidated basis in conformity with GAAP, excluding gains and losses from
extraordinary items, non-recurring items, non-cash items, write-offs of
straight-line rent related to sold assets, asset sales or write-ups/write-downs
and forgiveness of indebtedness.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).

“Eligible Assignee” means any of (a) a commercial bank organized under the laws
of the United States, or any State thereof or the District of Columbia, and
having total assets in excess of $1,000,000,000; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), and having
total assets in excess of $1,000,000,000, provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD; (d) the central bank of any
country which is a member of the OECD; or (e) any other assignee having a net
worth of at least $100,000,000 that, in the reasonable judgment of the Borrower,
is a reputable institutional investor with substantial experience in lending and
originating loans similar to the Loans, or in purchasing, investing in or
otherwise holding such loans. Notwithstanding the foregoing, in no event shall
an Eligible Assignee be a publicly traded or privately held healthcare REIT.

“Eligible Ground Lease” means a ground lease for a Property that (a) has a
minimum remaining term of thirty (30) years, including tenant controlled renewal
options or acceptable purchase options containing nominal or market based
purchase prices, as of any date of determination, and (b) has customary notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions for the benefit of a leasehold mortgagee or has equivalent protection
for a leasehold permanent mortgagee by a non-disturbance agreement in favor of
such leasehold permanent mortgagee from the owner of the landlord’s fee
interest, (c) does not have provisions that permit the lessor thereunder to
increase the rent payable by the tenant thereunder other than usual and
customary increases for inflation or fixed and scheduled rent increases and
(d) is otherwise eligible for non-recourse leasehold mortgage financing under
customary prudent lending requirements. The initial Eligible Ground Leases as of
the Closing Date are listed on Schedule EGL, and the Borrower shall update
Schedule EGL in accordance with Section 5.1(c).

“Eligible Off-Campus Ground Lease” means any Eligible Ground Lease which is not
an Eligible On-Campus Ground Lease.

“Eligible On-Campus Ground Lease” means any Eligible Ground Lease for a Property
(a) which is located on or within approximately one-half (1/2) mile of the
campus of a hospital or university medical center, (b) for which the hospital or
university or its Affiliate is the lessor and (c) and for which the Borrower has
provided to the Administrative Agent the ground lease, a ground lease abstract
and a certificate of a Financial Officer certifying that such ground lease
qualifies as an Eligible On-Campus Ground Lease at least five (5) Business Days
in advance of the inclusion of the applicable Property as Unencumbered Asset
that is subject to an Eligible On-Campus Ground Lease, all as reasonably
confirmed by the Administrative Agent. The initial Eligible On-Campus Ground
Leases as of the Closing Date are listed on Schedule EOCGL, and the Borrower
shall update Schedule EOCGL in accordance with Section 5.1(c).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means the Subsidiaries of the Company and the Borrower
listed on Schedule ES attached hereto, as such Schedule ES may be updated by a
Financial Officer of the Borrower to include (a) any Subsidiary acquired
pursuant to an acquisition permitted hereunder which is financed with secured
Indebtedness incurred pursuant to Section 6.1(e) and each Subsidiary thereof
that guarantees such Indebtedness (in each case to the extent that guaranteeing
the Obligations or granting a security interest in support thereof is prohibited
by such Indebtedness) and (b) any Subsidiary that now or hereafter owns Property
that is not an Unencumbered Asset with respect to which the loan documents
relating to such Property prohibit such Subsidiary from being a Subsidiary
Guarantor, and (c) any Subsidiary that is not wholly-owned by the Borrower, is
acquired pursuant to an acquisition permitted hereunder, and is prohibited by
its organizational documents from giving a guaranty of the Obligations; provided
that each such Subsidiary shall cease to be an Excluded Subsidiary hereunder if
such secured Indebtedness is repaid or becomes unsecured or if such Subsidiary
ceases to guarantee such secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Group Members” means the Company, the Borrower and their respective
Subsidiaries.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Guaranty” means, collectively, the Guaranty in substantially the form of
Exhibit C hereto executed by the Guarantors and delivered to the Administrative
Agent in accordance with this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Off-Balance Sheet Obligations of such Person, (l) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (m) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person), and (n) net obligations under any Swap Agreements not entered into as a
hedge against existing Indebtedness, in an amount equal to the Swap Termination
Value thereof. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person, by operation of the documentation evidencing
such Indebtedness or by law, is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement, or, if the Borrower has no such indebtedness
outstanding, the Obligations.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.8.

“Interest Expense” means for any fiscal period, an amount equal to the sum of
the following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP plus (ii) all capitalized interest determined in
accordance with GAAP, plus (iii) the amortization of deferred financing costs
(including in the case of (i) through (iii), the Borrower’s prorata share
thereof for Unconsolidated Affiliates).

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.6(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joint Lead Arrangers” means the Joint Bookrunners and Joint Lead Arrangers
named on the cover of this Agreement.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page, providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Parties” means the Company, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Guaranty, each Note (if any) and any
amendment, waiver, supplement or other modification to any of the foregoing, and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company, the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
or any Guarantor to perform any of its obligations under this Agreement or the
other Loan Documents or (c) the validity or enforceability of this Agreement or
the Loan Documents or the rights of or benefits available to the Lenders under
this Agreement or the other Loan Documents.

“Material Subsidiary” means any Subsidiary of the Borrower or the Company which
either (a) has assets which constitute more than five percent (5%) of Total
Asset Value at the end of the most recent calendar quarter of the Borrower
(other than an Excluded Subsidiary), or (b) owns (or is the lessee under an
Eligible Ground Lease of) an Unencumbered Asset.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means November 22, 2013.

“Medical Office/Office Property” means each Property which is fully developed
and operational for use primarily as a medical office building or office
building.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Index Debt.

“Mortgage Note” means notes receivable of the Borrower or a Subsidiary Guarantor
which are secured by mortgage Liens on real property and improvements thereon
and which are not more than sixty (60) days past due or otherwise in default
after giving effect to applicable cure periods.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Cash Proceeds” means, in connection with any issuance or sale of Equity
Interests, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Net Operating Income (“NOI”)” means for any fiscal period, and with respect to
any Property, the total rental and other operating income from the operation of
such Property after deducting all expenses and other proper charges incurred by
the Borrower or a Subsidiary in connection with the operation of such Property
during such fiscal period, including, without limitation, property operating
expenses paid by the Borrower or a Subsidiary, real estate taxes and bad debt
expenses paid by the Borrower or a Subsidiary, and ground lease rent paid by the
Borrower or a Subsidiary, but before payment or provision for interest and other
fixed charges, income taxes, and depreciation, amortization, and other non-cash
expenses, all as determined in accordance with GAAP. In the case of Property
owned by Affiliates which are not directly or indirectly wholly-owned by the
Borrower, Net Operating Income shall be reduced by the amount of cash flow of
such Affiliate allocated for distribution to the minority owners of such
Affiliate that are not Affiliates of the Borrower.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness; provided that any Indebtedness
of the Borrower and its Subsidiaries that is secured by a Lien on an
Unencumbered Asset (or the Equity Interests of the owner of an Unencumbered
Asset) pursuant to Section 6.2(b) hereof shall not be considered Nonrecourse
Indebtedness under this Agreement.

“Normalized Adjusted FFO” means for any fiscal period, “funds from operations”
as defined in accordance with resolutions adopted by the Board of Governors of
the National Association of Real Estate Investment Trusts as in effect from time
to time; provided that Normalized Adjusted FFO shall (i) be based on net income
after payment of distributions to holders of preferred partnership units in the
Borrower and distributions necessary to pay holders of preferred stock of the
Company, and (ii) at all times exclude (a) charges for impairment losses from
property sales, (b) stock-based compensation, (c) write-offs or reserves of
straight-line rent related to sold assets, (d) amortization of debt costs, and
(e) non-recurring charges, including without limitation acquisition expenses and
one-time charges related to the transition to self-management.

“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Occupancy Rate” means with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent periods 90 days or less) at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Property. For purposes of the definition of
“Occupancy Rate”, a tenant shall be deemed to actually occupy a Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within 90 days of such date.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Company, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Company
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Company’s report
on Form 10-Q or Form 10-K (or their equivalents) which the Company is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release
No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229
and 249).

“Other Property” means each Property which is fully developed and operational,
other than a Medical Office/Office Property.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.4.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way, use restrictions, rights of
first refusal, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Property” means any parcel of real property, and improvements thereon, which is
owned, leased or operated by the Company, the Borrower, their Subsidiaries or
any Unconsolidated Affiliate and which is located in the United States of
America or the District of Columbia.

“Rating Agencies” means Moody’s and S&P.

“Recourse Indebtedness” means any Indebtedness which is not Nonrecourse
Indebtedness. If any Indebtedness is partially Nonrecourse Indebtedness and
partially Recourse Indebtedness, only the portion that is Recourse Indebtedness
shall be included as Recourse Indebtedness for purposes hereof, including
Section 6.13(c).

“Recourse Secured Indebtedness” means the aggregate amount of Secured
Indebtedness which is Recourse Indebtedness.

“Register” has the meaning set forth in Section 9.4.

“Regulation U” means Regulation U of the Board is in effect from time to time.

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“S&P” means Standard & Poor’s.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Index Debt.

“Secured Indebtedness” means Total Indebtedness which is secured in any manner
by a Lien on real property, including a ground leasehold interest (including,
for the avoidance of doubt, the pro-rata share of all such Indebtedness of
Unconsolidated Affiliates).

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature,
given the likelihood of refinancings or sales. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company or the Borrower.

“Subsidiary Guarantors” means, individually and collectively, as the context may
require, each Material Subsidiary and any other Subsidiary now or hereafter
party to a Guaranty as a “Guarantor”. The initial Subsidiary Guarantors as of
the Closing Date are listed on Schedule SG, and such Schedule SG shall be
updated in accordance with Section 5.1(c).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the
Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Administrative
Agent or any Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.5.

“Tangible Net Worth” means as of a given date, (a) the stockholders’ equity of
the Company and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Company and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Asset Value” means the sum of all of the following of the Company, the
Borrower, and their Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis, without duplication:
(a) unrestricted cash, cash equivalents and marketable securities in excess of
$25,000,000, plus (b) with respect to each Medical Office/Office Property or
Other Property (other than a Development Property), the quotient of (i) Adjusted
NOI minus Capital Reserves attributable to such Property for the prior four
consecutive fiscal quarters, divided by (ii) the applicable Capitalization Rate,
plus (c) the GAAP book value of notes receivable of the Company, the Borrower
and their Subsidiaries which are not more than 60 days past due or otherwise in
default, plus (d) the GAAP book value (after any impairments) of all
Construction-in-Process for Development Properties plus (e) the book value of
all accounts receivable which are not more than 60 days past due. The Borrower’s
pro rata share of assets held by Unconsolidated Affiliates (excluding assets of
the type described in the immediately preceding clause (a)) will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets;

provided that (A) not more than 10% of Total Asset Value may be attributable to
any single Property, (B) not more than 10% of Total Asset Value may be
attributable to Properties for which a single Person is the tenant, (C) not more
than 15% of Total Asset Value may be attributable to Other Properties, (D) not
more than 20% of Total Asset Value may be attributable to Unconsolidated
Affiliates, (E) not more than 10% of Total Asset Value may be attributable to
notes receivable, (F) not more than 10% of Total Asset Value may be attributable
to Development Properties, and (G) not more than 30% of Total Asset Value may be
attributable to clauses (C) through (F) above. For the avoidance of doubt the
Borrower shall receive credit for the Total Asset Value up to and including the
percentage limits referenced in (A) through (G) above, and any amount in excess
of such limitations shall be excluded from the calculation of Total Asset Value.

“Total EBITDA” means for any fiscal period, total EBITDA of the Company, the
Borrower and their consolidated Subsidiaries and the prorata share of EBITDA of
Unconsolidated Affiliates.

“Total Fixed Charges” means for any fiscal period, an amount equal to the sum of
(i) Interest Expense, plus (ii) regularly scheduled installments of principal
payable with respect to Total Indebtedness, plus (iii) all dividend payments due
to the holders of any preferred Equity Interests in the Company and all
distributions due to the holders of any limited partnership interests in the
Borrower other than limited partner distributions based on the per share
dividend paid on the common shares of beneficial interest of the Company plus
(iv) rent payable under all ground leases under which the Company, the Borrower
or one of their Subsidiaries is the tenant, to the extent such rent is not
deducted in the calculation of Total EBITDA (including in each case (i) through
(iv), the Borrower’s prorata share thereof for Unconsolidated Affiliates).

“Total Indebtedness” means the sum, without duplication, of (a) all Indebtedness
of the Company, the Borrower and their consolidated Subsidiaries and the prorata
share of all Indebtedness of Unconsolidated Affiliates plus (b) the aggregate
amount in excess of $30,000,000 of all accounts payable and accrued liabilities
of the Company, the Borrower and their consolidated Subsidiaries and the prorata
share of all accounts payable and accrued liabilities of Unconsolidated
Affiliates, determined in accordance with GAAP. Notwithstanding the use of GAAP,
the calculation of Total Indebtedness shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Therefore, the amount of
liabilities that is included in the calculation of Total Indebtedness shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount (but without
any fair value adjustments).

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.13(a).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

“Unencumbered Asset” means a Property that meets each of the following criteria
and is designated as an Unencumbered Asset by the Borrower:



  1.   The Property is either 100% fee owned or ground leased under an Eligible
Ground Lease by Borrower or a Subsidiary Guarantor.



  2.   The Property is improved as a Medical Office/Office Property or Other
Property with one or more completed buildings of a type consistent with the
Borrower’s business strategy, unless such Property is a Development Property.



  3.   The Property (and the Equity Interest therein, if owned by a Subsidiary
Guarantor) is not directly or indirectly subject to any Lien (other than
Permitted Encumbrances) or any Negative Pledge.



  4.   The Property is free of any material Environmental Liabilities and is in
material compliance with all Environmental Laws.



  5.   The Property is free of any material defects.

6. The Property is located in the United States.



  7.   The Property, together with all other Unencumbered Assets, shall comply
with the requirements of Section 6.15



  8.   If such Property is a Development Property and construction of
improvements has commenced, there has been no interruption of construction for
more than ninety (90) consecutive days (other than as a result of a force
majeure event that has not continued for more than one hundred and eighty (180)
days).



  9.   The Borrower has delivered a certificate of a Financial Officer
certifying that the Property satisfies the foregoing requirements.

“Unencumbered Asset Value” means with respect to Unencumbered Assets, the sum,
without duplication, of (a) for each Unencumbered Asset that is a Medical
Office/Office Property (other than a Development Property), the Unencumbered NOI
for such Medical Office/Office Property for the prior four consecutive fiscal
quarters divided by the applicable Capitalization Rate, plus (b) for each
Unencumbered Asset that is an Other Property (other than a Development
Property), the Unencumbered NOI for such Other Property for the prior four
consecutive fiscal quarters divided by the applicable Capitalization Rate plus
(c) the GAAP book value (after any impairments) of all Construction-in-Process
for Development Properties that are Unencumbered Assets and that are at least
70% (by rentable area) pre-leased to one or more tenants which will occupy such
space, until such Property no longer qualifies as a Development Property, plus
(d) the GAAP book value (after any impairments) of unencumbered Mortgage Notes
so long as (A) the real estate securing such Mortgage Note meets the criteria
for an Unencumbered Asset which is not a Development Property (other than
clauses (1), (8) and (9) of the definition thereof), (B) the principal amount of
such Mortgage Note does not exceed 75% of the GAAP book value of the real estate
securing such Mortgage Note and (C) such Mortgage Note permits the holder
thereof to pledge such Mortgage Note to the Administrative Agent without the
further consent of the obligor thereunder or any other Person.

provided that (A) not more than 10% of Unencumbered Asset Value may be
attributable to any single Unencumbered Asset, (B) not more than 15% (or 10%
commencing with the fiscal quarter ending June 30, 2011) of Unencumbered Asset
Value may be attributable to a single Person (and its subsidiaries and parent
companies) as the tenant, (C) (i) not more than 10% of Unencumbered Asset Value
may be attributable to Unencumbered Assets that are subject to an Eligible
Off-Campus Ground Lease and (ii) not more than 40% of Unencumbered Asset Value
may be attributable to Unencumbered Assets that are subject to an Eligible
On-Campus Ground Lease, (D) not more than 15% of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are located in a single Metropolitan
Statistical Area (other than Houston, Texas, Dallas, Texas and Atlanta, Georgia,
for each of which such limitation shall be 25%), (E) not more than 25% of
Unencumbered Asset Value may be attributable to Unencumbered Assets that are
Other Properties, (F) not more than 10% of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are Development Properties, and (G) not
more than 10% of Unencumbered Asset Value may be attributable to Mortgage Notes.
For the avoidance of doubt the Borrower shall receive credit for the
Unencumbered Asset Value up to and including the percentage limits referenced in
(A) through (G) above, and any amount in excess of such limitations shall be
excluded from the calculation of Unencumbered Asset Value.

“Unencumbered NOI” means for any fiscal period, the sum of (a) the total
Adjusted NOI attributable to all Unencumbered Assets (other than Development
Properties and excluding, for the avoidance of doubt, Mortgage Notes) for such
period minus Capital Reserves attributable to Unencumbered Assets for such
period, plus (b) the net income attributable to any unencumbered Mortgage Notes
that are included in the computation of Unencumbered Asset Value and are secured
by a completed Medical Office/Office Property or Other Property; provided that
not more than 10% of Unencumbered NOI may be attributable to Mortgage Notes..

“Unsecured Indebtedness” means all of the Total Indebtedness which is not
Secured Indebtedness (including, for the avoidance of doubt, the pro-rata share
of all such Indebtedness of Unconsolidated Affiliates).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II.
THE CREDITS

SECTION 2.1. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.2. Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.6(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of five (5) Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the then
applicable Maturity Date.

SECTION 2.3. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.6(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in the form of Exhibit B and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.7.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.4. Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent on up to two (2) occasions during the period from the
Closing Date to the twenty-four (24) month anniversary of the Closing Date,
request incremental Commitments in an amount not to exceed the aggregate amount
of $225,000,000 from one or more additional Lenders (which may include any
existing Lender) willing to provide such incremental Commitments in their own
discretion; provided, that each incremental Lender shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) unless such incremental Lender is a Lender, an Affiliate of a Lender
or an Approved Fund. Such notice shall set forth (i) the amount of the
incremental Commitments being requested, (ii) the aggregate amount of all
incremental Commitments, which when taken together with all other incremental
Commitments, shall not exceed $225,000,000 in the aggregate (the “Incremental
Limit”), and (iii) the date on which such incremental Commitments are requested
to become effective (the “Increased Amount Date”). The Administrative Agent
and/or its Affiliates shall use commercially reasonable efforts, with the
assistance of the Borrower, to arrange a syndicate of Lenders willing to hold
the requested incremental Commitments.

(b) The Borrower and each incremental Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the incremental Commitment of such incremental
Lender. Each such documentation shall specify the terms of the applicable
incremental Commitments; provided, that from and after the effectiveness of each
amendment or other documentation, the associated incremental Commitments shall
thereafter be Commitments with the same terms as the Commitments (including as
to pricing and maturity). Each of the parties hereto hereby agrees that, upon
the effectiveness of any such documentation, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the incremental Commitments evidenced thereby (including adjusting the
Applicable Percentages), and new Notes shall be issued and the Borrower shall
make such borrowings and repayments as shall be necessary to effect the
reallocation of the Commitments, in each case without the consent of the Lenders
other than those Lenders with incremental Commitments. The fees payable by the
Borrower upon any such incremental Commitments shall be agreed upon by the
Administrative Agent, the Lenders with incremental Commitments and the Borrower
at the time of such increase. Notwithstanding the forgoing, nothing in this
Section 2.4 shall constitute or be deemed to constitute an agreement by any
Lender to increase its Commitments hereunder.

(c) Notwithstanding the foregoing, no incremental Commitment shall become
effective under this Section 2.4 unless (i) on the date of such effectiveness,
the conditions set forth in Section 4.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower, (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant amendment or other documentation and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.1 and such additional customary documents and
filings as the Administrative Agent may reasonably require, and (iii) the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 6.13 after giving effect to such incremental Commitments, the Loans to
be made thereunder and the application of the proceeds therefrom as if made and
applied on such date.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all Loans
in respect of incremental Commitments, when originally made, are included in
each Borrowing of outstanding Loans on a pro rata basis. The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurodollar Loans to ABR Loans
reasonably required by the Lenders to effect the foregoing.

SECTION 2.5. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Commitments; provided that
the Swingline Lender shall not make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.6(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any repayment
obligation with respect to such Swingline Loan. Notwithstanding the foregoing, a
Lender shall not have any obligation to acquire a participation in a Swingline
Loan pursuant to this paragraph if an Event of Default shall have occurred and
be continuing at the time such Swingline Loan was made and such Lender shall
have notified the Swingline Lender in writing, at least one Business Day prior
to the time such Swingline Loan was made, that such Event of Default has
occurred and that such Lender will not acquire participations in Swingline Loans
made while such Event of Default is continuing.

SECTION 2.6. Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed 10% of the total Commitments and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.3 or 2.5 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.7 with respect to Loans
made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) subject to the proviso below, payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank; provided that if the
successor Issuing Bank is not an Eligible Assignee, then the consent of the
Required Lenders shall also be required for such replacement. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

SECTION 2.7. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.5. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.6(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.8. Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.9. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
or the remaining balance of the Commitments, if less, and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.9, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.9. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.2. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) (i) If the Applicable Rate is determined by reference to the Applicable
Credit Ratings, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Facility Fee
Rate (as set forth in the definition of Applicable Rate) on the daily amount of
the Commitment of such Lender (whether used or unused) during the period from
and including the date on which the facility fee is first applicable to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(ii) If the Applicable Rate is determined by reference to the Leverage Ratio,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee for the period from and including the date hereof to the
last day of the Availability Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each last day
of each March, June, September and December of each year end on the date on
which the Commitments terminate, commencing on the first such date to occur
after the date hereof.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements and accrued and unpaid interest thereon) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.20% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements and accrued and unpaid interest thereon) during
the period from and including the Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if at any time an Event of Default has
occurred and is continuing, all outstanding Loans and other Obligations shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof. If such increased costs or reductions are paid by
the Borrower and a Lender subsequently determines in good faith that it has
received a refund of such amounts from a third party that are directly
attributable to this Agreement, then such Lender shall promptly deliver such
refund to the Borrower.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof (and the
Borrower shall have no liability for the Administrative Agent’s failure to make
such distributions). If any payment hereunder shall be due on a day that is not
a Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(c), 2.6(d) or (e), 2.7(b), 2.18(d) or 9.3(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.4), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply and such Lender confirms that is it not
then aware of any similar circumstances.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a)(i) and fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a)(ii), as applicable;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby except (i) such Defaulting Lender’s Commitment may
not be increased or extended without its consent and (ii) the principal amount
of, or interest or fees payable on, Loans or LC Disbursements owing to such
Defaulting Lender may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.6(j) for so long as
such LC Exposure is outstanding and the Borrower will be permitted to use
proceeds of the Loans for such purposes;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a)(ii) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

Each of the Company and the Borrower represents and warrants to the Lenders
that:

SECTION 3.1. Organization; Powers. Each of the Group Members is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.2. Authorization; Enforceability. The Transactions are within each of
the Loan Party’s powers and have been duly authorized by all necessary action on
the part of each Loan Party. This Agreement has been duly executed and delivered
by each of the Company and the Borrower and constitutes a legal, valid and
binding obligation of such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Group Member or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Group Member or its assets, or give rise to a
right thereunder to require any payment to be made by any Group Member, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Group Member.

SECTION 3.4. Financial Condition; No Material Adverse Change. (a) The Company,
the Borrower, and their consolidated Subsidiaries have heretofore furnished to
the Lenders their consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2009, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2010, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company, the
Borrower and their consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above. No Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

(b) Since September 30, 2010, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company, the Borrower and their Subsidiaries, taken as a whole.

(c) The pro forma covenant compliance certificate described in Section 4.1(j), a
copy of which has heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the Loans to
be made on the Closing Date and the use of proceeds thereof, (ii) the repayment
of Indebtedness under the credit facility described in Section 4.1(m) and
(iii) the payment of fees and expenses in connection with the foregoing. Such
certificate has been prepared based on the best information available to the
Borrower as of the date of delivery thereof, and presents fairly on a pro forma
basis the estimated financial covenant compliance of Borrower and its
consolidated Subsidiaries as at the Closing Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.

SECTION 3.5. Properties. (a) Each of the Group Members has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, free and clear of all Liens except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes and other Liens permitted
by Section 6.2. Each Group Member has obtained customary title insurance on its
real property.

(b) Each of the Group Members owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Group Members does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.6. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Group Member (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Group Members (i) to
Borrower’s knowledge after due inquiry, has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.7. Compliance with Laws and Agreements. Each of the Group Members is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing
hereunder and no Group Member is in default under or with respect to any
contractual obligation that could, either individually or in the aggregate,
result in a Material Adverse Effect.

SECTION 3.8. Investment and Holding Company Status. None of the Group Members is
(a) an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

SECTION 3.9. Taxes. Each of the Group Members has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Group Member, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Group
Member is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 3.12. Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

SECTION 3.13. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Company or the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable laws, regulations and orders of any
Governmental Authority dealing with such matters; and (c) all payments due from
any Group Member on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of the relevant Group Member.

SECTION 3.14. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a)
Schedule 3.14 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any other Group Member and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary.

SECTION 3.15. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit, shall be used for general corporate purposes of the Borrower and its
Subsidiaries, including the financing of working capital needs, the repayment of
Indebtedness of the Borrower and its Subsidiaries and acquisitions permitted by
this Agreement.

SECTION 3.16. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

SECTION 3.17. Status of the Company. The Company (i) is a REIT, (ii) has not
revoked its election to be a REIT, (iii) has not engaged in any “prohibited
transactions” as defined in Section 856(b)(6)(iii) of the Code (or any successor
provision thereto), and (iv) for its current “tax year” (as defined in the Code)
is, and for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Code.

SECTION 3.18. Properties. Schedule 3.18(a) sets forth a list of all real
property of the Group Members and the owner (or ground-lessor) of such Real
Property, and Schedule 3.18(b) sets forth a list of all Unencumbered Assets and
the owner (or ground-lessor) of such Unencumbered Asset. All such Unencumbered
Assets satisfy the requirements for an Unencumbered Asset set forth in the
definition thereof. As of the Closing Date, the Unencumbered Assets listed on
Schedule 3.18(b) as delivered by the Borrower on the Closing Date, in the
aggregate, have a Unencumbered Asset Value in excess of $420,000,000.

ARTICLE IV.
CONDITIONS

SECTION 4.1. Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.2):

(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) a Guaranty executed and delivered by the Company and
each Subsidiary Guarantor.

(b) Opinions. The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Cox, Castle & Nicholson LLP, Delaware and New York counsel
for the Loan Parties, and Venable LLP, Maryland counsel for the Company, in form
and substance satisfactory to the Administrative Agent, and covering such
matters relating to the Loan Parties, this Agreement, the other Loan Documents
or the Transactions as the Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

(c) Organizational Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each of the Loan Parties, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.2.

(e) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Company, the Borrower, and their
Subsidiaries for the 2008 and 2009 fiscal years and (ii) unaudited interim
consolidated financial statements of the Company, the Borrower, and their
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Company, the Borrower and their Subsidiaries, as reflected in the financial
statements.

(g) Projections. The Lenders shall have received satisfactory projections
through 2013.

(h) Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
located, and such search shall reveal no liens on any of the Unencumbered Assets
except for liens permitted by Section 6.2 or discharged or to be discharged on
or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

(j) Compliance Certificate. The Lenders shall have received a certificate of a
Financial Officer of the Borrower certifying as to compliance with the financial
covenants set forth in Section 6.13 and Section 6.15 on a pro-forma basis on the
Closing Date after giving effect to the incurrence of the Loans, which
certificate shall include calculations in reasonable detail demonstrating such
compliance, including as to the calculation of Unencumbered Asset Value, and
certifying that all Properties included as Unencumbered Assets satisfy the
requirements for an Unencumbered Asset set forth in the definition thereof.

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Financial Officer of the Company.

(l) Reserved.

(m) Pay-off of Existing Facilities. The Administrative Agent shall have received
satisfactory evidence that the repayment in full, if applicable, and termination
of the Borrower’s credit facility pursuant to that credit agreement dated as of
October 13, 2010 with JPMorgan Chase Bank, N.A., individually and as agent,
Wells Fargo Bank, N.A. and Deutsche Bank AG New York Branch, shall have occurred
or shall occur immediately upon the funding of the Loans hereunder on the
Closing Date.

(n) Know-Your-Customer Requirements. The Administrative Agent shall have
received all documentation and other information about the Loan Parties as shall
have been reasonably requested by the Administrative Agent that they shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.2) at
or prior to 3:00 p.m., New York City time, on November 30, 2010 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (an “Extension of Credit”), is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of the Company and the Borrower set forth
in this Agreement shall be true and correct in all material respects on and as
of the date of such Extension of Credit; provided that (i) any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the date of such
Extension of Credit and (ii) the Borrower may update Schedule 3.18(a) and
Schedule 3.18(b) from time to time to make the representations set forth in
Section 3.18 true and correct.

(b) At the time of and immediately after giving effect to such Extension of
Credit, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a Borrowing Request and a
certificate of a Financial Officer of the Borrower certifying as to compliance
with the financial covenants set forth in Sections 6.13(f) and (g) on a
pro-forma basis on the date of such Extension of Credit after giving effect to
such Extension of Credit, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Unencumbered Asset Value.

Each Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V.
AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Borrower
covenants and agrees with the Lenders that:

SECTION 5.1. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of each of the Company, the
Borrower, and their Subsidiaries, each of its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of each of the Company, the Borrower, and their Subsidiaries,
each of its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) (i) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.6, Section 6.13 and Section 6.15 and
(C) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(ii) together with such compliance certificate, the Borrower shall deliver the
following, in form and detail satisfactory to the Administrative Agent, (A)  a
description of all Properties acquired during such calendar quarter, including
the Net Operating Income of each such Property, acquisition costs and any
related mortgage debt; (B) a description of all Properties sold during the
calendar quarter then ended, including the Net Operating Income from such
Properties and the sales price; (C) a statement of the Net Operating Income
contribution by each Property for the preceding calendar quarter and summary
occupancy reports for such Property; (D) a listing of summary information for
all Unencumbered Assets including, without limitation, the Unencumbered Asset
Value of each Property the Net Operating Income of each Property (not addressed
in clause (ii) or (iii) above), occupancy rates, square footage, property type,
and date acquired or built; (E) a certification of a Financial Officer that all
Unencumbered Assets so listed fully qualify as such under the applicable
criteria for inclusion as Unencumbered Assets, together with copies of leases
and lease abstracts for all Eligible Ground Leases; (F) a summary of (1) all
acquisitions, dispositions or other removals of Unencumbered Assets completed
during such quarterly accounting period, calendar year, or other fiscal period
were permitted under this Agreement, and (2) the acquisition cost or principal
balance of any Unencumbered Assets, as applicable, acquired during such period
and any other information that Administrative Agent may require to determine the
Unencumbered Asset Value of such Unencumbered Asset, and the Unencumbered Asset
Value of any Unencumbered Assets removed during such period; (G) a schedule of
all outstanding Indebtedness of the Company, the Borrower and their
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the total indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any) and the security (if any); (H) a schedule of all
interest rate protection agreements to which the Borrower, the Company or any of
their respective Subsidiaries are a party, showing for each such agreement, the
total dollar amount, the type of agreement (i.e. cap, collar, swap, etc.) and
the term thereof; (I) a copy of all management reports, if any, submitted to the
Borrower or the Company or its management by its independent public accountants;
and (J) any updates to Schedules EGL, EOCGL, SG, 3.14, 3.18(a) or 3.18(b);

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company,
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company or the Borrower to its shareholders generally, as the case may be;

(f) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of each of the Company, the Borrower, and their
Subsidiaries, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of each of the Company, the
Borrower, and their Subsidiaries, as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position, projected income, projected compliance with Sections 6.13
and 6.15 and a description of the underlying assumptions applicable thereto),
and, as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Financial Officer stating that such Projections are based on reasonable
estimates, information and assumptions;

(g) within 45 days after the end of each fiscal quarter of each of the Company,
the Borrower, and their Subsidiaries (or 90 days in the case of the fourth
quarter), a narrative discussion and analysis of the financial condition and
results of operations of each of the Company, the Borrower, and their
Subsidiaries, for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year; provided that delivery to the
Administrative Agent and the Lenders of the Company’s annual report to the SEC
on Form 10-K and its quarterly report to the SEC on Form 10-Q containing such
narrative discussion and analysis shall be deemed to be compliance with this
Section 5.1(g);

(h) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Delivery by the Company to the Administrative Agent and the Lenders of its
annual report to the SEC on Form 10-K and its quarterly report to the SEC on
Form 10-Q, in each case in accordance with SEC requirement for such reports,
shall be deemed to be compliance by the Company with Section 5.1(a) and
Section 5.1(b), as applicable.

SECTION 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice after learning of any
of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Group Member
thereof that relates to any Loan Document or that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any change in the Applicable Credit Ratings; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.3. Existence; Conduct of Business; REIT Status. Each of the Company
and the Borrower will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.3. The Company will do all things necessary to
maintain its status as a REIT. The Company will continue to file Form 10-Q and
Form 10-K (or their equivalents) and make other public filings with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) as if it were a public company.

SECTION 5.4. Payment of Obligations. Each of the Company and the Borrower will,
and will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company, the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.5. Maintenance of Properties; Insurance. Each of the Company and the
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, and (c) obtain and
provide insurance certificates confirming compliance with the above requirements
promptly upon request by the Administrative Agent.

SECTION 5.6. Books and Records; Inspection Rights. Each of the Company and the
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each of
the Company and the Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

SECTION 5.7. Compliance with Laws. Each of the Company and the Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, including Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.8. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital needs and general corporate purposes,
including the repayment of debt and permitted acquisitions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support working capital needs and general corporate purposes.

SECTION 5.9. Distributions in the Ordinary Course. Each of the Company and the
Borrower shall, in the ordinary course of business, cause all of its
Subsidiaries to make transfers of net cash and cash equivalents upstream to the
Borrower, and the Borrower shall continue to follow such ordinary course of
business. The Company and the Borrower shall not make net transfers of cash and
cash equivalents downstream to its Subsidiaries except in the ordinary course of
business consistent with past practice.

SECTION 5.10. Notices of Asset Sales, Encumbrances or Dispositions. The Borrower
shall deliver to the Administrative Agent and the Lenders written notice not
less than five (5) Business Days prior to a sale, encumbrance with a Lien to
secure Indebtedness or other Disposition of (i) an Unencumbered Asset or
(ii) other assets of the Loan Parties or their Subsidiaries, in a single
transaction or series of related transactions, for consideration in excess of
$25,000,000, in each case which is permitted pursuant to Section 6.1(e),
Section 6.2(a)(iv) or Section 6.9, as applicable. In addition, simultaneously
with delivery of any such notice, the Borrower shall deliver to the
Administrative Agent (A) a certificate of a Financial Officer certifying that no
Default or Event of Default (including any non-compliance with the financial
covenants set forth in Section 6.13 and Section 6.15 hereof) has occurred and is
continuing or would occur on a pro forma basis after giving effect to the
proposed sale, encumbrance or other Disposition, which certificate shall include
calculations in reasonable detail demonstrating compliance with Section 6.13
hereof and the financial covenants on a pro-forma basis, including as to the
calculation of Unencumbered Asset Value and (B) an updated schedule of all
Unencumbered Assets.

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.

If such proposed transaction is permitted hereunder, the Administrative Agent
shall, at the Borrower’s expense, take all such action reasonably requested by
the Borrower to release the guarantee obligations under the Guaranty of any
Subsidiary Guarantor who shall cease to own any Unencumbered Assets upon the
consummation of such transaction.

SECTION 5.11. [Reserved].

SECTION 5.12. Additions and Substitutions to and Removals From Unencumbered
Assets; Release of Subsidiary Guarantors.

(a) Additions and Substitutions to Unencumbered Assets.

(i) Following the Closing Date, the Borrower may, by written notice to the
Administrative Agent, add one or more new Properties as an Unencumbered Asset or
substitute one or more new Properties for one or more Properties (such newly
added or substituted Property, the “Potential Unencumbered Asset(s)”) then
included as an Unencumbered Asset. Any such notice of addition or substitution
shall be delivered to the Administrative Agent (which the Administrative Agent
shall promptly furnish to the Lenders) and shall include the following items (it
being understood that the Administrative Agent shall have no obligation to
verify the truth, accuracy or completeness of any information contained
therein):

(1) A certificate of a Financial Officer of the Borrower describing such
addition or substitution, together with a statement of: (x) the Unencumbered
Asset Value of such Potential Unencumbered Asset(s); and (y) the same
information that the Borrower would be required to include in a compliance
certificate delivered pursuant to Section 5.1(c), together with a certification
that, after giving effect to such addition or substitution, the Borrower will be
in compliance with each of the covenants contained in Section 6.13 on a
pro-forma basis based upon the most recent financial statements available under
either Section 5.1(a) or 5.1(b), together with all supporting calculations;

(2) with respect to any such addition or substitution, an officer’s certificate
from the Borrower certifying that such Potential Unencumbered Asset(s) satisfies
all of the requirements set forth in clauses (1) through (7) of the definition
of “Unencumbered Asset”.

Upon delivery of such information, such addition or substitution shall become
effective.

(b) Removals from Unencumbered Assets.

(i) Upon any Unencumbered Asset ceasing to qualify as an Unencumbered Asset,
such Unencumbered Asset shall no longer be included in the calculation of the
Unencumbered Asset Value or Unencumbered NOI. Within ten (10) Business Days
after any such disqualification, the Borrower shall deliver to the
Administrative Agent certificate of a Financial Officer of the Borrower
describing such disqualification, together with a statement of: (i) the identity
of the disqualified Unencumbered Asset, and (ii) the Unencumbered Asset Value
attributable to such Unencumbered Asset and (iii) the certificates required by
Section 5.12(b)(iii).

(ii) The Borrower may voluntarily remove any Property from Unencumbered Assets
(including as a result of any financing, sale, transfer or other Disposition of
any Unencumbered Asset in accordance with the terms of the Loan Documents) by
delivering to the Administrative Agent, no later than ten (10) Business Days
prior to the date on which such removal is to be effected (or, in the event such
removal shall result from the financing, sale, transfer or other Disposition of
an Unencumbered Asset, ten (10) Business Days prior to such proposed sale,
transfer or Disposition), (x) certificate of a Financial Officer of the Borrower
describing such removal, together with a statement (A) that no Default or Event
of Default then exists or would, upon the occurrence of such event or with the
passage of time, result from such removal, (B) of the identity of the
Unencumbered Asset being removed, and (C) the Unencumbered Asset Value
attributable to such Unencumbered Asset and (y) the certificates required by
Section 5.12(b)(iii).

(iii) Simultaneously with the delivery of the items required pursuant to
Sections 5.12(b)(i) and (ii), the Borrower shall deliver to the Administrative
Agent a pro forma compliance certificate described in Section 5.1(c)
demonstrating, upon giving effect to such removal, replacement or
disqualification, compliance with the covenants contained in Section 6.13 on a
pro forma basis based upon the most recent financial statements available under
Section 5.1(a) or 5.1(b), together with supporting calculations.

(c) Release of Subsidiary Guarantor. So long as no Event of Default has occurred
and is continuing or would occur after giving effect thereto, following (i) the
Disposition, removal or substitution of an Unencumbered Asset that results in a
Subsidiary Guarantor ceasing to own any Unencumbered Assets and otherwise
ceasing to be a Material Subsidiary or (ii) a Subsidiary Guarantor becoming an
Excluded Subsidiary, at the request and expense of the Borrower and without the
need for any consent or approval of the Lenders, the Administrative Agent shall
execute and deliver a release of the Guaranty made by such Subsidiary Guarantor
in a form acceptable to the Borrower and the Administrative Agent.

SECTION 5.13. Additional Guarantors. If any Person becomes a Material Subsidiary
after the Closing Date, the Borrower shall deliver to the Administrative Agent
each of the following items, each in form and substance satisfactory to the
Administrative Agent: (i) a Guaranty executed by such Material Subsidiary and
(ii) the items that would have been delivered under Sections 4.1(b) and (c) if
such Material Subsidiary had been a Subsidiary Guarantor on the Closing Date.
Delivery of the foregoing items shall be made by the Borrower (x) in the case of
any Subsidiary that has become a Material Subsidiary pursuant to the ownership
of an Unencumbered Asset, any acquisition or formation, or as a result of such
Subsidiary ceasing to have the characteristics of an Excluded Subsidiary (as
provided in the definition of such term), within ten (10) days after such
ownership, acquisition, formation, or cessation, as the case may be, and (y) in
the case of any existing Subsidiary obtaining the minimum Total Asset Value for
a Material Subsidiary during any fiscal quarter, at the time that the compliance
certificate called for by Section 5.1(c) is required to be delivered to the
Administrative Agent in respect of such fiscal quarter. Additionally, in the
event that any Subsidiary of the Borrower or the Company, whether presently
existing or hereafter formed or acquired, which is not a Guarantor at such time,
shall after the date hereof become a guarantor under any existing or future
Unsecured Indebtedness of the Borrower or any Guarantor, then the Borrower shall
cause such Subsidiary to execute and deliver the items described in this
Section 5.13.

ARTICLE VI.
NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Company and the Borrower covenants and agrees
with the Lenders that:

SECTION 6.1. Indebtedness. Each of the Company and the Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary, by the Company
of Indebtedness of the Borrower or any Subsidiary, and by any Subsidiary of
Indebtedness of the Borrower or any other Subsidiary; provided that a Subsidiary
may not provide a Guarantee of any Indebtedness of the Borrower or the Company
unless it also is or simultaneously becomes a Subsidiary Guarantor hereunder;
and

(e) additional Indebtedness of the Company, the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Company, the Borrower and
all Subsidiaries) at any one time outstanding that would not cause a violation
of Section 6.13; provided that the Borrower shall not permit any Subsidiary
Guarantor that is the owner (or ground-lessee) of an Unencumbered Asset to
create, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, including any guarantees of Indebtedness (other than its Guaranty
of the Obligations and any guaranty of other unsecured credit facilities of the
Borrower), that is recourse to such Subsidiary Guarantor, other than trade
payables incurred in the normal course of business.

SECTION 6.2. Liens. (a) Each of the Company and the Borrower will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Company, the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.2; provided
that (A) such Lien shall not apply to any other property or asset of the
Company, the Borrower or any Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(iii) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

(iv) Liens (not affecting the Unencumbered Assets) securing Indebtedness
constituting Indebtedness permitted by Section 6.1(e), and Liens (not affecting
Unencumbered Assets) incurred in connection with the cash collateralization of
any Swap Agreement permitted by Section 6.5;

(b) Notwithstanding the foregoing, the Borrower shall not, and shall not permit
any of its Subsidiaries that owns an Unencumbered Asset to, grant a Lien on its
Equity Interest as collateral for Indebtedness to any Person other than the
Administrative Agent, except that if Liens are granted on Unencumbered Assets
(or the Equity Interests in the owners of Unencumbered Assets) to secure the
Obligations, then the Borrower and its Subsidiaries may also grant Liens on such
Unencumbered Assets (or such Equity Interests) to secure the obligations under
other unsecured credit facilities of the Borrower on a pari passu basis.

SECTION 6.3. Fundamental Changes. (a) Each of the Company and the Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into the Company or the
Borrower in a transaction in which the Company or the Borrower, as applicable,
is the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary; provided that if one
of the parties to such merger is a Subsidiary Guarantor, the Subsidiary
Guarantor shall be the surviving entity, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets (A) to the Borrower or to
another Subsidiary; provided that if one of the parties to such transaction is a
Subsidiary Guarantor, either (1) the Subsidiary Guarantor shall be the
transferee or (2) the transaction is permitted by Section 6.9 or (B) in a
transaction permitted by Section 6.9, (iv) the Borrower may sell the Equity
Interests in a Subsidiary in a transaction permitted by Section 6.9 and (v) any
Subsidiary which is not a Subsidiary Guarantor may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower.

(b) Each of the Company and the Borrower will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and their
Subsidiaries, taken as a whole, on the date of execution of this Agreement and
businesses reasonably related thereto.

SECTION 6.4. Investments, Loans, Advances, Guarantees and Acquisitions. Each of
the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) Direct or indirect investments by the Company and the Borrower in the Equity
Interests of its Subsidiaries;

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary;

(d) Guarantees constituting Indebtedness permitted by Section 6.1;

(e) extensions of trade credit in the ordinary course of business;

(f) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

(g) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor; and

(h) (i) Investments permitted by Section 6.3 and (ii) Investments consisting of
(A) acquisitions of real property (or interests therein), (B) acquisitions of
loans secured by real property or Equity Interests, (C) the making of loans
secured by real property or Equity Interests, and (D) the purchase of Equity
Interests, all consistent with the Borrower’s business strategy, so long as no
Default has occurred and is continuing, or would occur after giving effect
thereto; provided that Investments by the Company, the Borrower and their
Subsidiaries in Equity Interests (other than Equity Interests (1) in their
respective Subsidiaries, (2) in Unconsolidated Affiliates, (3) acquired in
connection with transactions permitted by Section 6.3 that are consistent with
the Borrower’s business strategy, or (4) in other Persons in which the Company,
the Borrower or one of their Subsidiaries is the general partner, the managing
member or otherwise has rights of Control over such Person or has rights of
specific Control over the use and/or disposition of its interest therein) shall
not exceed 10% of Total Asset Value.

SECTION 6.5. Swap Agreements. Each of the Company and the Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company, the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Company, the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company, the Borrower or any
Subsidiary.

SECTION 6.6. Restricted Payments; Share Repurchases.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Borrower may make Restricted Payments pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Borrower and its Subsidiaries and (iv) so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower may make
Restricted Payments to the Company and the Company may make Restricted Payments
of such amount to its shareholders; provided that (i) beginning with the fiscal
quarter ended September 30, 2011, the Borrower shall not make Restricted
Payments to the Company in excess of the greater of (a) (1) 100% of Normalized
Adjusted FFO for the period of four (4) fiscal quarters ending September 30,
2011 and December 31, 2011, (2) 95% of Normalized Adjusted FFO for the period of
four (4) fiscal quarters ending March 31, 2012, and (3) 90% of Normalized
Adjusted FFO for the period of four (4) fiscal quarters ending June 30, 2012 and
thereafter; or (b) the minimum amount required for the Company to maintain its
REIT status; (ii) if a Default or an Event of Default has occurred and is
continuing, the Borrower may only make Restricted Payments to the Company in the
minimum amounts required to be made by the Company in order to maintain its
status as a REIT; and (iii) the Borrower may not make any Restricted Payments to
the Company if the Obligations have been declared due and payable.

(b) Neither the Borrower nor the Company shall at any time buy back, redeem,
retire or otherwise acquire, directly or indirectly, any shares of its Equity
Interests (i) prior to the date on which the Equity Interests of the Company or
the Borrower are listed on a national trading exchange (the “Listing Date”), if
an Event of Default under Article VII(a), (b), (d), (f), (g), (h), (i), (j),
(m) or (n) has occurred and is continuing or would occur after giving effect to
such transaction, or (ii) on or after the Listing Date, if an Event of Default
has occurred and is continuing or would occur after giving effect to such
transaction.

SECTION 6.7. Transactions with Affiliates. Each of the Company and the Borrower
will not, and will not permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Company, the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company, the Borrower and its Subsidiaries not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 6.6.

SECTION 6.8. Restrictive Agreements. Each of the Company and the Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company, the Borrower or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets (including the Equity Interests owned by
such Group Member), or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Company, the Borrower or any other Subsidiary
or to Guarantee Indebtedness of the Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law, by this Agreement or by any other unsecured credit facilities of the
Borrower (provided that such unsecured credit facilities shall not impose any
restrictions or conditions that are materially more restrictive than the terms
of this Agreement), (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness (and, for the
avoidance of doubt, if such restrictions do not apply to any Unencumbered Asset
or to the Equity Interests of the Borrower or any Subsidiary Guarantor), (v) the
foregoing shall not apply to restrictions set forth in the organizational
documents of any Excluded Subsidiary (and, for the avoidance of doubt, if such
restrictions do not apply to any Unencumbered Asset or to the Equity Interests
of the Borrower or any Subsidiary Guarantor) and (vi) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

SECTION 6.9. Disposition of Property. Each of the Company and the Borrower will
not, and will not permit any of its Subsidiaries to, Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Equity Interests to
any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 6.3;

(d) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary Guarantor; and

(e) the Disposition of other property so long as (i) no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, (ii) the Borrower remains in compliance with Section 6.13 after giving
effect thereto, and (iii) and the Borrower complies with Section 5.10.

SECTION 6.10. Payments and Modifications of Subordinate Debt. The Company and
the Borrower will not, and will not permit any of its Subsidiaries to, make or
offer to make any payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds (whether scheduled or
voluntary) with respect to principal or interest on any Indebtedness which is
subordinate to the Obligations if a Default has occurred and is continuing.

SECTION 6.11. Sales and Leasebacks. The Company and the Borrower will not, and
will not permit any of its Subsidiaries to, enter into any arrangement with any
Person providing for the leasing by any Group Member as lessee of real or
personal property that has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.

SECTION 6.12. Changes in Fiscal Periods. The Company and the Borrower will not
permit the fiscal year of the Company or the Borrower to end on a day other than
December 31 or change the Company’s or the Borrower’s method of determining
fiscal quarters.

SECTION 6.13. Financial Covenants. The Company and the Borrower shall not:

(a) Total Leverage Ratio. Permit the ratio of Total Indebtedness to Total Asset
Value (the “Total Leverage Ratio”) as at the last day of any period of four
consecutive fiscal quarters of the Company to exceed 55%.

(b) Secured Leverage Ratio. Permit the ratio of Secured Indebtedness to Total
Asset Value as at the last day of any period of four consecutive fiscal quarters
of the Company to exceed (i) 40% from the Closing Date through the eighteen
(18) month anniversary of the Closing Date and (ii) 35% thereafter.

(c) Recourse Secured Leverage Ratio. Permit the ratio of Recourse Secured
Indebtedness to Total Asset Value as at the last day of any period of four
consecutive fiscal quarters of the Company to exceed (i) 15% from the Closing
Date through June 30, 2011 and (ii) 10% from and after July 1, 2011.

(d) Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total Fixed
Charges for any period of four consecutive fiscal quarters of the Company to be
less than 1.75 to 1.0 as of the last day of any fiscal quarter of the Company.

(e) Tangible Net Worth. Permit Tangible Net Worth to be less than the sum of (i)
$947,902,346.00 plus (ii) 80% of Net Cash Proceeds from issuances of Equity
Interests by the Borrower or the Company after September 30, 2010.

(f) Unencumbered Leverage Ratio. Permit the ratio of Unsecured Indebtedness to
Unencumbered Asset Value as at the last day of any period of four consecutive
fiscal quarters of the Company or on the date of any incurrence of Indebtedness
by the Company, the Borrower or its Subsidiaries to exceed 55%.

(g) Unencumbered Debt Yield. Permit the ratio of Unencumbered NOI for any period
of four consecutive fiscal quarters of the Company to Unsecured Indebtedness to
be less than 13% as of the last day of any fiscal quarter of the Company or on
the date of any incurrence of Indebtedness by the Company, the Borrower or its
Subsidiaries.

(h) Unencumbered Asset Value. Permit total Unencumbered Asset Value to be less
than 150% of the total Commitments as of the last day of any fiscal quarter of
the Company.

(i) Covenant Compliance Calculations. The Borrower shall deliver the certificate
described in Section 5.1(c) evidencing compliance with the financial ratios set
forth in Sections 6.13(f) and (g) as of each Borrowing Date. Such calculations
shall be made in accordance with Section 6.13(j).

(j) Pro Forma Calculations.

(i) For purposes of the pro-forma calculations to be made pursuant to Sections
6.13(f) and (g) (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered Asset Value the actual value of any
assets sold by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter and (B) adding to Unencumbered Asset Value the actual value
of any assets acquired (or to be acquired with any borrowing) by the Borrower or
any of its Subsidiaries since the last day of the prior fiscal quarter.

(ii) For purposes of the pro-forma calculations to be made pursuant to Sections
6.13(g) and (h) (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered NOI the actual NOI for the relevant
period of any assets sold by the Borrower or any of its Subsidiaries since the
last day of the prior fiscal quarter, and (B) adding to Unencumbered NOI the
projected NOI for the next four quarters (based on the Borrower’s projections
made in good faith) for any assets acquired (or to be acquired with any
Borrowing) by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter.

SECTION 6.14. Modification of Governing Documents. The Company and the Borrower
will not, and will not permit any of its Subsidiaries to, amend or modify any
provision of its charter, by-laws, partnership agreement, operating agreement or
other organizational documents that would have a Material Adverse Effect without
the Administrative Agent’s prior written consent.

SECTION 6.15. Occupancy of Unencumbered Assets. The Unencumbered Assets that are
Medical Office/Office Properties and Other Properties (excluding those
Unencumbered Assets which are Development Properties) shall have an aggregate
Occupancy Rate for the preceding calendar quarter of at least eighty-five
percent (85%) of the aggregate rentable area within such Unencumbered Assets. In
the event of a breach or violation of this Section 6.15, such breach or
violation shall not be an Event of Default so long as the Borrower immediately
notifies the Administrative Agent thereof and, within thirty (30) days of
receipt of such notice by the Administrative Agent (subject to extension for up
to an additional thirty (30) days by the Administrative Agent in its sole and
absolute discretion), the Borrower adds, substitutes or removes one or more
Properties as an Unencumbered Asset as contemplated by Section 5.12 such that
immediately following such addition, substitution or removal, the Occupancy Rate
required by this Section 6.15 is satisfied.

ARTICLE VII.
EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, the Company or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect on or as
of the date made or deemed made (or, in the case of any representation or
warranty qualified by “materiality”, “Material Adverse Effect” or any similar
language, in any respect (after giving affect to such materiality qualifier));

(d) the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, 5.3 (with respect to the
Borrower’s existence) or 5.8 or in Article VI;

(e) the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); provided that, with respect to any default other than a default
under Section 5.1, 5.5(b), 5.10, 5.12 or 5.13, if (A) such default cannot be
cured within such 30-day period, (B) such default is susceptible of cure and
(C) the Borrower or the Company is proceeding with diligence and in good faith
to cure such default, then such 30-day cure period shall be extended to such
date, not to exceed a total of ninety (90) days, as shall be necessary for the
Borrower or the Company diligently to cure such default;

(f) the Company, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than Nonrecourse Indebtedness), when and as the
same shall become due and payable, after giving effect to any applicable cure
period;

(g) any event or condition occurs that results in any Material Indebtedness
(other than Nonrecourse Indebtedness) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Company, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Company, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Company, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company, the Borrower or any Subsidiary to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $15,000,000 in any year or
(ii) $25,000,000 for all periods;

(m) a Change in Control shall occur; or

(n) the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, the Guaranty or any other Loan Document; or this Agreement, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII.
THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably (subject to the
removal rights expressly set forth below) appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing or otherwise as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2), and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or wilful misconduct, and any action so taken or not taken at the
direction of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.2) shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default (other than a Default under Section
7(a) or Section 7(b) (with respect to interest or fees)) unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory and liability provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (a) resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower or (b) be removed by
written notice of the Required Lenders with the consent of the Borrower if the
Administrative Agent engages in gross negligence or willful misconduct in the
performance of its duties under the Loan Document. Upon any such resignation or
removal, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or the
Required Lenders give notice of the Administrative Agent’s removal, as
applicable, then the retiring or removed Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders identified in this Agreement as a Documentation Agent or
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders acting as
Documentation Agent or Syndication Agent shall have or be deemed to have a
fiduciary relationship with Borrower or any Lender. Each Lender hereby makes the
same acknowledgments with respect to such Syndication Agents and Documentation
Agents as it makes with respect to the Administrative Agent pursuant to the
preceding paragraph.

ARTICLE IX.
MISCELLANEOUS

SECTION 9.1. Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Healthcare Trust of America, 16435 North
Scottsdale Road, Suite 320, Scottsdale, Arizona 85254, Attention of Kellie S.
Pruitt, CFO, Secretary and Treasurer (Telecopy No. 480-991-0755);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Carrie Barrera (Telecopy No. (713) 750-2666), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, New York 10179, Attention of Brendan Poe
(Telecopy No. 212-270-2157);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Carrie Barrera (Telecopy No. (713) 750-2666);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Carrie Barrera (Telecopy No. (713) 750-2666); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.2. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release the Company from its
obligations under the Guaranty, or release substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty (except as otherwise
provided in Section 5.12), in each case, without the written consent of each
Lender; provided further that (x) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, (y) no such agreement shall amend or modify Section 2.19 without the prior
written consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank, and (z) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Company, the
Borrower and the Administrative Agent to cure any obvious error or any
ambiguity, omission, defect or inconsistency of an immaterial nature so long as,
in each case, the Lenders shall have received at least seven (7) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within seven (7) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.

SECTION 9.3. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by each of the Administrative
Agent, the Joint Lead Arrangers and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Notwithstanding the foregoing, in no event shall Borrower be responsible
to pay any costs or expenses of the Administrative Agent or the Lenders related
to any assignment or participation of the Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank,
each Joint Lead Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (ii) relate solely to
disputes among the Lenders and/or the Administrative Agent or (iii) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the breach in bad faith of such Indemnitee’s
obligations to the Borrower hereunder.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Company, the Borrower
and their Affiliates) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
provided further that the Borrower will be deemed to be reasonable in
withholding its consent to any assignee which is not an Eligible Assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable by the assigning Lender unless otherwise
agreed by the parties; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.4(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.3). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.5(c), 2.6(d) or (e),
2.7(b), 2.18(d) or 9.3(c), the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (other than the Company, the Borrower and their
Affiliates) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
(D) Borrower shall not be responsible for any cost or expense of the Lenders or
the Administrative Agent related to any participation of the Loans or any
increased cost or expense incurred by any Lender as a result of such
participation thereafter, except as expressly provided herein. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.2(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.5. Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.3 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.6. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.8. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Group Members or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of the Loan Parties and other information that will allow such Lender to
identify the Loan Parties in accordance with the Act.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

HEALTHCARE TRUST OF AMERICA, INC.

By /s/ Kellie S. Pruitt



    Name: Kellie S. Pruitt



      Title: Chief Financial Officer

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP



      By: Healthcare Trust of America, Inc., its General         Partner

By /s/ Kellie S. Pruitt



    Name: Kellie S. Pruitt



      Title: Chief Financial Officer

1





JPMORGAN CHASE BANK, N.A., individually and as

Administrative Agent,

      By /s/ Brendan M. Poe
 
Name: Brendan M. Poe

Title:
  Vice President

2



    DEUTSCHE BANK AG NEW YORK BRANCH

By /s/ Frederick W. Laird
Name: Frederick W. Laird
Title: Managing Director


By /s/ Ming K. Chu
Name: Ming K. Chu
Title: Vice President


3

WELLS FARGO BANK, N.A.

By /s/ David A. Devictor
Name: David A. Devictor
Title: Senior Vice President


4

FIFTH THIRD BANK, an Ohio banking corporation

By /s/ Matthew D. Rodgers
Name: Matthew D. Rodgers
Title: Vice President


5

U.S. BANK NATIONAL ASSOCIATION

By /s/ Troy Lyscio
Name: Troy Lyscio
Title: Vice President


6

CAPITAL ONE, N.A.

By /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Vice President


7

REGIONS BANK

By /s/ Eric Smith
Name: Eric Smith
Title: Senior Vice President


8

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

          1.
2.  
Assignor:
Assignee:
       
     

              [and is an Affiliate/Approved Fund of [identify Lender]1]   3.    
Borrower(s):      
  4.    
Administrative Agent:
  JPMorgan Chase Bank, N.A.,

              as the administrative agent under the Credit Agreement   5.    
Credit Agreement:  
The Credit Agreement dated as of
November 22, 2010 among Healthcare
Trust of America Holdings, LP,
Healthcare Trust of America, Inc.,
the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative
Agent, and the other agents parties
thereto, as amended and in effect
from time to time.



6.   Assigned Interest:

                      Facility Assigned2  
Aggregate Amount of
Commitment/Loans
for all Lenders
  Amount of
Commitment/Loans
Assigned   Percentage Assigned of
Commitment/Loans3

   
 
                   
$
    $       %      
 
                   
$
    $       %      
 
                   
$
    $       %      
 
               

Effective Date:              , 20       [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]

By:
Title:


[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as


Administrative Agent

By
Title:

[Consented to:]5

[HEALTHCARE TRUST OF AMERICA HOLDINGS, LP]

By
Title:

[JPMORGAN CHASE BANK, N.A., [as Swingline Lender][as Issuing Bank]]

By
Title:

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

EXHIBIT B

FORM OF

BORROWING REQUEST

________ ___, 201__

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders party to the
Credit Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group

Re: Borrowing Request

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement dated as of
November 22, 2010 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings given to them therein), among
Healthcare Trust of America Holdings, LP (the “Borrower”), Healthcare Trust of
America, Inc., the institutions from time to time party thereto as lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).

The Borrower hereby irrevocably requests, pursuant to Section [2.3] [2.5] of the
Credit Agreement, a borrowing under the Credit Agreement and, in connection
therewith, sets forth below the information relating to such borrowing (the
“Proposed Borrowing”) as required pursuant to the terms of the Credit Agreement:

(i) The funding date (which shall be a Business Day) of the Proposed Borrowing
is       , 201      .

(ii) The aggregate amount of the Proposed Borrowing is $     .1

(iii) The Proposed Borrowing will be a borrowing of [Eurodollar Loans] [ABR
Loans][Swingline Loans].2

[(iv) The requested Interest Period for the Proposed Borrowing which is a
borrowing of Eurodollar Loans is from        and ending        (for a total of
      months).3]

(v) The amount of the Available Revolving Commitments as of the date of this
Borrowing Request is $     , after giving effect to the amount of this Borrowing
Request and of any Proposed Borrowings in any prior Borrowing Requests delivered
by the Borrower, but not yet funded.

[(vi) The amount by which $15,000,000 exceeds the aggregate principal amount of
outstanding Swingline Loans is       , which amount includes the amount of any
Swingline Loans in this Proposed Borrowing.4]

The Borrower hereby directs the Administrative Agent to disburse the proceeds of
the Loans comprising the Proposed Borrowing on the funding date therefor [to the
following account:      ] [by crediting the account of the Borrower on the books
of the Administrative Agent, whereupon the proceeds of such Loans shall be
deemed received by or for the benefit of the Borrower].

The Borrower hereby certifies that the conditions precedent contained in
Section 4.2 of the Credit Agreement are satisfied on the date hereof and will be
satisfied on the funding date of the Proposed Borrowing, including that the
Borrower is in compliance with the financial covenants set forth in Section 6.13
and Section 6.15. The Borrower hereby certifies that it will be in compliance
with the financial covenants set forth in Sections 6.13(f) and 6.13(g) of the
Credit Agreement on a pro forma basis on the funding date of the Proposed
Borrowing, after giving effect to the Proposed Borrowing. Attached hereto are
calculations in reasonable detail demonstrating such compliance, including as to
the calculation of Unencumbered Asset Value.

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP

By:      



        Name:



        Title:

ATTACHMENT
to
Borrowing Request

dated _________ ___, 201___

[Attach pro forma covenant compliance certificate]

1Select as applicable.

2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Letter of Credit Commitment,” “Swingline Commitment,” etc.)

3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

1 Such amount for any Eurodollar borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR borrowing is made, such borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement contemplated by Section 2.6(e)
of the Credit Agreement. Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000.


2 Provided that there shall not be at anytime more than a total of 5 Eurodollar
Tranches outstanding. 3 To be specified if the Proposed Borrowing is a borrowing
of Eurodollar Loans. Such Interest Period must comply with the definition of
“Interest Period” in the Credit Agreement. 4 To be specified if the Proposed
Borrowing is a borrowing of Swingline Loans.

9